Title: To James Madison from Robert W. Fox, 2 August 1805 (Abstract)
From: Fox, Robert W.
To: Madison, James


          § From Robert W. Fox. 2 August 1805, Falmouth. “Be pleased to receive enclosed a List of American Shipping arrived in this District for the last 6 Months ending the 25 June [not found]—many other ships have touched off this port, but having received orders to proceed to foreign ports, particular[l]y to Holland, France &c⟨e⟩;. I had it not in my power to procure the particulars.
          “The Seamen in this neighbourhood in general have been protected from the Impress, except in cases when they have not had Certificates, but Some of these have even been restored on the Regulating Captain for the Impress Service being assured that they were American Citizens, and Similar favours have been granted me by Captains of Ships of War.
          “Our Harvest promises well, thoug⟨h⟩; Sound Wheat has got up to 12/a 13/Bushel—Rice is also getting up.
          “I expect this will be made a Naval po⟨rt⟩; as Moorings for Ships of the Line are laying down in our Road; and Government have also permitted Goods to be Bonded here without paying Duties.”
          
            Adds in a postscript: “Premiums of Insurance in Goods American Vessels are advanced to 20 a 25: in consequence of the Spaniards capturing Such Vessels loaden in England.”
          
        